DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 11, 15-23, 27-32 are pending in this office action
Claims 1, 2, 4-7, 11, 15-18, 20-23 and 27 have been amended
Claims 31 and 32 have been added
8-10, 12-14 and 24-26 have been cancelled

Response to Arguments
Applicant's arguments filed in the amendment filed 9/8/2022 have been fully considered but they are not persuasive. See rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 15-23, 27, 31 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pelletier et al (US 2021/0266953 A1).

Regarding claim 1, Pelletier teaches a method for wireless communication, comprising: 
transmitting, to a base station, an indication of a capability to interrupt uplink communications, wherein the indication relates to the capability of interrupting a low priority uplink communication over resources of a configured grant to transmit a high priority uplink communication over resources of a dynamic grant or to the capability of interrupting a low priority uplink communication over resources of a dynamic grant to transmit a high priority uplink communication over resources of a configured grant (Pelletier: [0156], WTRU signals to the network its capability to interrupt communication based on priority; [0185]-[0186] communications may be based on configured grant or dynamic grant); 
transmitting, to the base station, a first uplink communication based on a first uplink grant (Pelletier: Figs. 4 and 5-7, [0163], [0174]-[0175], WTRU transmitting to base station first ongoing transmission based on first grant);  
receiving, from the base station, a second uplink grant for transmitting a second uplink communication, wherein resources of the second uplink grant overlap with resources of the first uplink grant in time or frequency (Pelletier: Figs. 4 and 5-7, [0163], [0174]-[0179], WTRU receiving from the base station a second grant for second transmission that overlaps with the first ongoing transmission); and 
interrupting, based on the indication of the capability, transmission of the first uplink communication to transmit the second uplink communication over the resources of the second uplink grant including at least a portion of resources that overlap with the resources of the first uplink grant based on the first uplink grant being one of a dynamic uplink grant or a configured uplink grant and the second uplink grant being the other one of the dynamic uplink grant or the configured uplink grant (Pelletier: Figs. 5-7; [0174]-[0179],WTRU performing the second transmission based on the second grant and stop the first ongoing transmission that overlaps with the second transmission; [0156] interruption based on WTRU capability).  

Regarding claim 11, Pelletier teaches a method for wireless communication, comprising: 
receiving, from a device, an indication of a capability to interrupt uplink communications, wherein the indication relates to the capability of interrupting a low priority uplink communication over resources of a configured grant to transmit a high priority uplink communication over  resources of a dynamic grant or to the capability of interrupting a low priority uplink communication over resources of a dynamic grant to transmit a high priority uplink communication over resources of a configured grant (Pelletier: [0156], WTRU signals to the network its capability to interrupt communication based on priority; [0185]-[0186] communications may be based on configured grant or dynamic grant);  
transmitting, to the device, a first uplink grant indicating resources over which to transmit a first uplink communication (Pelletier: Figs. 4 and 5-7, [0163], [0174]-[0175], WTRU transmitting to base station first ongoing transmission based on first grant); 
determining, based on the indication of the capability, whether the device is capable of interrupting low priority uplink communications to transmit high priority uplink communications (Pelletier: [0156], WTRU signals to the network its capability to interrupt communication based on priority; [0185]-[0186] communications may be based on configured grant or dynamic grant); 
generating, based on whether the device is capable of interrupting, a second uplink grant indicating resources over which to transmit a second uplink communication; and transmitting, to the device, the second uplink grant (Pelletier: Figs. 5-7; [0174]-[0179],WTRU performing the second transmission based on the second grant and stop the first ongoing transmission that overlaps with the second transmission; [0156] interruption based on WTRU capability).  
  
Regarding claim 17, Pelletier teaches an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the memory and the transceiver, wherein the one or more processors are configured to: 
transmit, to a base station, an indication of a capability to interrupt uplink communications, wherein the indication relates to the capability of interrupting a low  priority uplink communication over resources of a configured grant to transmit a high priority uplink communication over resources of a dynamic grant or to the capability of interrupting a low priority uplink communication over resources of a dynamic grant to transmit a high priority uplink communication over resources of a configured grant (Pelletier: [0156], WTRU signals to the network its capability to interrupt communication based on priority; [0185]-[0186] communications may be based on configured grant or dynamic grant); 
transmit, to the base station, a first uplink communication based on a first uplink grant (Pelletier: Figs. 4 and 5-7, [0163], [0174]-[0175], WTRU transmitting to base station first ongoing transmission based on first grant); 
receive, from the base station, a second uplink grant for transmitting a second uplink communication, wherein resources of the second uplink grant overlap with resources of the first uplink grant in time or frequency (Pelletier: Figs. 4 and 5-7, [0163], [0174]-[0179], WTRU receiving from the base station a second grant for second transmission that overlaps with the first ongoing transmission); and 
interrupt, based on the indication of the capability, transmission of the first uplink communication to transmit, the second uplink communication over the resources of the second uplink grant including at least a portion of resources that overlap with the resources of the first uplink grant based on the first uplink grant being one of a dynamic uplink grant or a configured uplink grant and the second uplink grant being the other one of the dynamic uplink grant or the configured uplink grant (Pelletier: Figs. 5-7; [0174]-[0179],WTRU performing the second transmission based on the second grant and stop the first ongoing transmission that overlaps with the second transmission; [0156] interruption based on WTRU capability).  

Regarding claim 27, Pelletier teaches an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the memory and the transceiver, wherein the one or more processors are configured to: 
receive, from a device, an indication of a capability to interrupt uplink communications, wherein the indication relates to the capability of interrupting a low priority uplink communication over resources of a configured grant to transmit a high priority uplink communication over resources of a dynamic grant or to the capability of  interrupting a low priority uplink communication over resources of a dynamic grant to transmit a high priority uplink communication over resources of a configured grant (Pelletier: [0156], WTRU signals to the network its capability to interrupt communication based on priority; [0185]-[0186] communications may be based on configured grant or dynamic grant); 
transmit, to the device, a first uplink grant indicating resources over which to transmit a first uplink communication (Pelletier: Figs. 4 and 5-7, [0163], [0174]-[0175], WTRU transmitting to base station first ongoing transmission based on first grant);  
determine, based on the indication of the capability, whether the device is capable of interrupting low priority uplink communications to transmit high priority uplink communications (Pelletier: [0156], WTRU signals to the network its capability to interrupt communication based on priority; [0185]-[0186] communications may be based on configured grant or dynamic grant); 
generate, based on whether the device is capable of interrupting, a second uplink grant indicating resources over which to transmit a second uplink communication; and transmit, to the device, the second uplink grant (Pelletier: Figs. 5-7; [0174]-[0179],WTRU performing the second transmission based on the second grant and stop the first ongoing transmission that overlaps with the second transmission; [0156] interruption based on WTRU capability).  

Regarding claims 2 and 18, Pelletier teaches wherein interrupting transmission of the first uplink communication includes stopping transmission of the first uplink communications over a first symbol that is overlapped by the resources of the second uplink grant (Pelletier: Figs. 5-7; [0174]-[0179],WTRU performing the second transmission based on the second grant and stop the first ongoing transmission that overlaps with the second transmission).  

Regarding claims 3 and 19, Pelletier teaches wherein transmitting the second uplink communication comprises transmitting the second uplink communication beginning at a first overlapping symbol of the second uplink grant that overlaps the resources of the first uplink grant (Pelletier: Figs. 4 and 5-7; [0174]-[0179],WTRU performing the second transmission based on the second grant and stop the first ongoing transmission that overlaps with the second transmission). 

Regarding claims 4 and 20, Pelletier teaches wherein interrupting transmission of the first uplink communication is based at least in part on determining that the second uplink communication is associated with a higher priority than the first uplink communication (Pelletier: Figs. 5-7; [0179]-[0180]).  

Regarding claims 5 and 21, Pelletier teaches wherein interrupting transmission of the first uplink communication is based at least in part on the first uplink grant being the dynamic uplink grant and the second uplink grant being the configured uplink grant (Pelletier: Figs. 5-7; [0142], [0185]-[0187]).    

Regarding claims 6 and 22, Pelletier teaches wherein interrupting transmission of the first uplink communication is based at least in part on the first uplink grant being the configured uplink grant and the second uplink grant being the dynamic uplink grant (Pelletier: Figs. 5-7; [0142], [0185]-[0187]).  

Regarding claims 7 and 23, Pelletier teaches wherein interrupting transmission of the first uplink communication is further based at least in part on determining that the second uplink grant is received at least a number of symbols before a first symbol indicated by the first uplink grant for the first uplink communication to be interrupted (Pelletier: Figs. 4 and 5-7; [0174]-[0179]).   
  
Regarding claim 15, Pelletier teaches wherein determining whether the device is capable of interrupting comprises determining that the device is not capable of interrupting, and wherein generating the second uplink grant comprises generating the second uplink grant to be received a number of symbols before a first symbol of the resources of the first uplink grant (Pelletier: Fig. 4; [0156], [0179]-[0180], [0185]-[0187]).  
Regarding claim 16, Pelletier teaches wherein determining whether the device is capable of interrupting comprises determining that the device is capable of interrupting, and wherein generating the second uplink grant comprises generating the second uplink grant to indicate resources overlapping with the resources of the first uplink grant (Pelletier: Fig. 4; [0156], [0179]-[0180], [0185]-[0187]).
    
Regarding claim 31, Pelletier teaches wherein the one or more processors are configured to determine that the device is not capable of interrupting, and wherein the one or more processors are configured to generate the second uplink grant to be received a number of symbols before a first symbol of the resources of the first uplink grant (Pelletier: Figs. 4 and 5-7; [0174]-[0179]).
  
Regarding claim 32, Pelletier teaches wherein the one or more processors are configured to determine that the device is capable of interrupting, and wherein the one or more processors are configured to generate the second uplink grant to indicate resources overlapping with the resources of the first uplink grant (Pelletier: Fig. 4; [0156], [0179]-[0180], [0185]-[0187]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478